Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 9,703,531 related to multiplying a first operand comprising at least two X-bit portions and a second operand comprising at least one Y-bit portion. At least two partial products are generated, each partial product comprising a product of a selected X-bit portion of the first operand and a selected Y-bit portion of the second operand. Each partial product is converted to a redundant representation in dependence on significance indicating information indicative of a significance of the partial product. In the redundant representation, the partial product is represented using a number of N-bit portions, and in a group of at least two adjacent N-bit portions, a number of overlap bits of a lower N-bit portion of the group have a same significance as some least significant bits of at least one upper N-bit portion of the group. The partial products are added while represented in the redundant representation.
The prior art of record does not teach or suggest at least “wherein a first set of execution blocks among the plurality of execution blocks is operable to use a first entry of a vector of the first data array and a vector of the second data array to generate a first vector of an outer product between the first data array and the second data array, and store the first vector in the register file; and wherein a second set of execution blocks among the plurality of execution blocks is operable to use a second entry of the vector of the first data array and the vector of the second data array to generate a second vector of the outer product between the first data array and the second data array in parallel with the generation of the first vector by the first set of execution blocks, and store the second vector in the register file;” as in claim 1; “the processor being configured to: multiply a first entry of a first vector of the first data array with a second vector of the second data array to generate a third vector of a third data array; store the third vector of the third data array in the second register file; multiply a second entry of the first vector with the second vector to generate a fourth vector of the third data array; store the fourth vector of the third data array in the second register file; and combine vectors of the third data array that are stored in the second register file to produce the third data array;” as in claim 7; and “multiplying, by the processor, a second entry of the first vector with the second vector to generate a fourth vector of the third data array; storing, by the processor, the fourth vector of the third data array in the register file; and combining, by the processor, vectors of the third data array that are stored in the register file to produce the third data array;” as recited in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182